Title: Abigail Adams to Mary Smith Cranch, 12 September 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      London Sepbr 12th 1786
     
     I am again safe arrived in this city after an absence of five weeks. By the last vessels I wrote Some of my Friends that I was going to visit Holland. That I had a desire to see that Country you will not wonder at, as one of those Theatres upon which my Partner and fellow traveller had exhibited some of his most important actions, and renderd to his country lasting Blessing. It has been the policy of some of our Allies, to keep as much as possible those events out of Sight and of some of our Countrymen to lessen their value in the Eyes of mankind. I have seen two Histories of the American War written in French, and one lately publishd in English by a mr Andrews. In one of them no notice is taken, or mention made of our Alliance with Holland, and the two others mention it, as slightly as possible, and our own Countrymen set them the example. France be sure was the first to acknowledge our independance, and to aid us with Men and money, and ought always to be first-rank’d amongst our Friends. But Holland surely ought not to be totally neglected. From whence have we drawn our supplies for this five years past, even to pay to France the interest upon her loan, and where else could we now look in case of a pressing emergincy? Yet have I observed in Sermons upon publick occasions in orations &c France is always mentiond with great esteem. Holland totally neglected. This is neither policy or justice. I have been led to a more particular reflection upon this subject from my late visit to that Country. The respect, attention civility and politeness which we received from that people, where ever we went, was a striking proof not only of their personal esteem, but of the Ideas they entertain with respect to the Revolution which gave birth to their connection with us, and laid as they say, the foundation for their Restoration to priviledges which had been wrested from them and which they are now exerting themselves to recover. The Spirit of Liberty appears, to be all alive in them, but whether they will be able to accomplish their views, without a scene of Blood and carnage, is very doubtfull.
     As to the Country, I do not wonder that Swift gave it the name of Nick Frog, tho I do not carry the Idea so far as some, who insist that the people resemble the frog in the shape of their faces and form of their Bodies. They appear to be a well fed, well Cloathed contented happy people, very few objects of wretchedness present themselves to your view, even amidst the immence Concourse of people in the city of Amsterdam. They have many publick institutions which do honour to Humanity and to the particular directors of them. The Money allotted to benevolent purposes, is applied Solely to the benifit of the Charities, instead of being wasted and expended in publick dinners to the Gaurdians of them which is said to be the case too much in this Country. The civil government or police of that Country must be well Regulated, since rapine Murder nor Robery are but very seldom found amongst them.
     The exchange of Amsterdam is a great curiosity, as such they carried me to see it. I was with mr van Staphorst, and tho the croud of people was immence, I met with no difficulty in passing through, every person opening a passage for me. The exchange is a large Square surrounded with piazza. Here from 12 till two oclock, all and every person who has buisness of any kind to transact meet here, sure of finding the person he wants, and it is not unusal to see ten thousand persons collected at once. I was in a Chamber above the exchange, the Buz from below was like the Swarming of Bees.
     The most important places which I visited were Roterdam, Delpt the Hague Leyden Harlem Amsterdam and utrech. I was through many other villages and Towns, the Names I do not recollect. I was 8 days at the Hague and visited every village round it, amongst which is Scaven, a place famous for the Embarkation of king Charles. From Utrech I visited Zest, a small Town belonging wholy to the Moravians, who mantain the same doctrines with the Moravians at Bethelem in Pensilvana, but which are not the best calculated for fulling the great command of replenishing the earth. I visited Gouda and saw the most celebrated paintings upon Glass which are to be found. These were immence window reaching from the Top to the bottom of a very high Church and containd Scripture History. Neither the faces or attitudes, had any thing striking, but the coulours which had stood for near two hundred years were beautiful beyond imagination. From Amsterdam we made a party one day to Sardam a few hours Sail only, it was their anual Fair, and I had an opportunity of seeing the people in their Holly day Suits. This place is famous for being the abode of the Czar Peter whose ship Carpenter shop they Still Shew. At every place of Note, I visited the Cabinets of paintings Natural History and all the publick buildings of distinction, as well as the Seats of several private gentlemen, and the Princ of oranges House at the Hague where he holds his Court during the Summer Months, but the difference which subsists between him and the States, occasiond his retreat to Loo, concequently I had no opportunity of being presented to that Court. We were invited to dine one Day at Sir James Harris’s the British Minister at that Court, who appears a very sensible agreeable Man. Lady Harris who is about 24 years old may be ranked with the first of English Beauties. She was married at seventeen and has four fine Children, but tho very pretty, her Ladyship has no dignity in her manners or solidity in her deportment. She rather Seems of the good humourd gigling class, a mere trifler, at least I saw nothing to the contrary. I supped at the Marquiss de Verac the French Ambassadors with about 50 gentlemen and Ladies. His own Lady is dead, he has a Daughter in Law who usually lives with him, but was now absent in France. Upon the whole I was much gratified with my excursion to a Country which cannot Shew its like again. The whole appearence of it is that of a Medow, what are calld the dykes, are the roads which being raised, Seperate the canals, upon these you ride, through Rows of Willow Trees upon each side, not a Hill to bee seen. It is all a continued plain, so that Trees medows and canals, Canals trees and medows are the unvaried Scene. The Houses are all Brick and their streets are paved with Brick. It is very un­usual to see a Single Square of glass broken; or a brick out of place even in the meanest House. They paint every peice of wood within, and without their houses, and what I thought not so wholsome, their milk pails are painted within and without, and So are their Horse carts, but it is upon a principal of economy. The Country is exceeding fruitfull and every house has a Garden Spot, plentifully stored with vegetables. The dress of all the Country people is precisely the same that it was two Hundred years ago, and has been handed down from generation to Generation unimpaird. You recollect the Short peticoats and long short Gowns, round ear’d caps with Strait borders and large Straw Hats which the german woman wore when they first Setled at Germantown. Such is now the dress of all the lower class of people who do not even attempt to imitate the Gentry. I was pleas’d with the trig neatness of the women, many of them wear black tammy Aprons, thick quilted coats or russel Skirts, and Small hoops, but only figure to yourself a child of 3 or four drest in the Same way. They cut a figure I assure you. Gold earrings are universally worn by them and Bracelets upon Holly days. The dress of the Men is full as old fashiond, but the Court and Geenteel people dress part English and part French. They generally Speak both the languages, but French most. Since their intercourse with America, the English Language is considerd as an essential part of education. I would not omit to mention that I visited the Church at Leyden in which our forefathers worshipd when they fled from hierarchical tyranny and percecution. I felt a respect and veneration upon entering the Doors, like what the ancients paid to their Druids.
     Upon my return home I found that Captain Cushing had arrived in my absence, and a noble packet was handed me by your Neice soon after I arrived, but as we had not seen each other for 5 weeks, we had much to say. And in addition to that I had not closed my Eyes for two days and nights, having had a Stormy Boisterous passage of 3 days attended with no small danger, and as I had rode seventy five miles that day, they all voted against my opening my Letters that Night. Mortifying as it was I submitted, being almost light headed with want of rest, and fatigue. But I rose early the Next morning, and read them all before Breakfast. And here let me thank my dear sister for the entertainment hers afforded me, but like most of the Scenes of Life, the pleasure was mixed with pain. The account of the Death of our Dear and Worthy Aunt, reach’d me in a Letter from Cousin W. Smith the week before I went my journey.
     
     
     
     Altho I took a final leave of her when I quitted America, yet I have been willing to flatter myself with the hope that I might be mistaken, and that her Life would be prolonged beyond my expectations. How often has her Image appeard to me in the Same Form that she addrest me when I left her House. You know how susceptable her Heart was to every tender impression. She saw how much I was distresst, and strove herself for a magninimity that gave to her whole appearence a placid Solemnity which spoke more forcibly than words. There was a Something undecribable, but which to me seemd Angelick in her whole manner and appearence that most powerfully impressd my mind; and I could not refrain when I arrived here mentioning it, to mr Smith who I dare say will recollect it. Like the Angle she then appeard, she now really is, fitted by a Life of piety and benevolence to join her kindred Spirits, she has left us her example and the Memory of her Many virtues to Comfort our afflicted Hearts—Beloved, Regreated and Lamented! She was like a Parent to me, and my full Heart has paid the tributary Tears to her Memory.
     Cut of in early Life, and under circumstances peculiarly distressing is the young Branch of a family who never before experienced an affliction of this kind. The Tree fell whilst the Branch survived to keep alive the source from whence their Sorrows Spring. When you see the family, remember me affectionately to them. My Heart feels for all their sorrows. Nor am I without a Share of Sympathy for the family distresses of a Gentleman who not withstanding his follies I cannot but feel for. I know there is in his disposition a strange mixture, there is benevolence and kindness without judgment, good Sense without prudence and learning without conduct. Early in Life that man might have been moulded into a valuable vessel, in the hands of a steady and Skilfull Master. Let all remembrance of his connection with this family cease, by a total Silence upon the Subject. I would not, add to his mortification, or be the means of giving him a moments further pain. My Friends will do me a kindness by stricktly adhering to this request. I wish him well and happy.
     Adieu my dear Sister I Shall write you soon, more fully upon the subjects of your Letters. Remember me affectionately to my dear and aged Parent for whom I have purchased a tabinet. It is more costly than a silk, but I thought more suteable for her years. I shall send it by the first opportunity. Should any offer sooner than Cushing I shall forward this Letter.
     I know not to whom we are indebted for the Chocolate, by cap­tain cushings prudence in taking it out and getting it on shore a few pounds at a time we Saved it, tho he poor Man has had his vessel seaizd and been put to much difficulty and trouble. The Chocolate came very opportunely. Mr Adams was just mourning over his last pound. You see I have only room to add Yours
     
      AA
     
    